


EXHIBIT 10.6

 

CONFIDENTIAL TREATMENT

 

Portions of this exhibit have been omitted pursuant to a request for
confidential treatment filed with the Securities and Exchange Commission
pursuant to Rule 24b-2 under the Securities Exchange Act of 1934.  Such Portions
are marked “[*]” in this document; they have been filed separately with the
Commission.

 

Amendment No. 5

To

QUALCOMM Globalstar Satellite Products Supply Agreement

No. 04-QC/NOG-PRODSUP-001

 

This Amendment No. 5 (“Amendment”) is entered into as of November 20, 2007
(“Amendment Effective Date”) by and between QUALCOMM Incorporated, a Delaware
corporation (“Qualcomm”), Globalstar, Inc., a Delaware corporation (“Buyer”) and
Globalstar Canada Satellite Company, a Canadian company (“GCSC”), with respect
to the below stated facts.

 

This Amendment must be signed by November 20, 2007; otherwise, this Amendment
offer is no longer valid.

 


RECITALS


 

A.  Qualcomm and Buyer executed the QUALCOMM Globalstar Satellite Products
Supply Agreement No. 04-QC/NOG-PRODSUP-001 dated April 13, 2004, as amended (the
“Agreement”), pursuant to which Qualcomm agreed to sell to Buyer, and Buyer
agreed to purchase, Globalstar products from time to time for resale to
customers under such Supply Terms and Conditions.

 

B.  Qualcomm and Buyer executed Amendment No. 1 dated May 25, 2005 to the
Agreement, pursuant to which Qualcomm agreed to modify the Globalstar GSP-1600
Tri-Mode Satellite Phone to replace the LCD (“GSP-1600”) and make available a
limited quantity of GSP-1600s and other Globalstar products to Globalstar for
resale to its customers. Amendment No.1 also extended the Term of the Agreement
through December 31, 2006.

 

C.  Qualcomm and Buyer executed Amendment No. 2 dated May 25, 2005 to the
Agreement, pursuant to which Qualcomm agreed to manufacture, sell and deliver
New Products to Globalstar for resale to its customers.  Amendment No. 2 also
extended the Term of the Agreement through December 31, 2009.

 

D.  Qualcomm and Buyer executed Amendment No. 3 dated September 30, 2005 to the
Agreement pursuant to which Qualcomm agreed to sell to Buyer additional
GSP-1600s and other Globalstar products for resale to its customers.

 

E.  Qualcomm and Buyer executed Amendment No. 4 dated August 15, 2006 pursuant
to which Buyer agreed to undertake to perform the final packaging of the
GCK-1700 Car Kit and SDVM, including procurement of such packaging materials and
antenna(s), and accordingly, (i) Buyer will no longer be required to deliver
production GCK-1700 Car Kit and/or SDVM Antennas and applicable documentation to
Qualcomm as set forth in Section 27 of the

 

--------------------------------------------------------------------------------


 

Agreement, and (ii) Qualcomm will deliver GCK-1700 Car Kits and SDVMs, without
antennas, as provided for in Section 26 of the Agreement.

 

F.  Qualcomm, Buyer and GCSC executed the Assignment and Performance Guarantee
Agreement No. 06-QC/Globalstar-AA-001 GINC-C-06-0306 dated October 11, 2006 by
which Globalstar assigned to GCSC, its rights, title and interests in and to
Amendment 2 to the Agreement, including all rights and obligations arising under
Purchase Orders issued pursuant to Amendment 2

 

G.  By this Amendment, the parties wish to amend the Agreement to further extend
the Term, revise the Delivery Schedule for New Products, revise New Product
pricing, and associated payment terms, and other terms as set forth below.

 

AGREEMENT

 

By this Amendment No. 5, the parties agree to the following:

 

1.               Attachments.  The following Attachments to Amendment No. 2 of
the Agreement are hereby amended as follows:

 

a.               For New Products delivered after December 1, 2007, Attachment
No. 1 to Amendment No. 2, Pricing and Quantities for Purchase Order for New
Products is amended as set forth in the revised Attachment No. 1,, attached
hereto.

 

b.              For New Products delivered after December 1, 2007, Attachment
No. 1 (a) to Amendment No. 2, Delivery Schedule For New Products is amended as
set forth in the revised Attachment No. 1(a), attached hereto.

 

c.               For New Products delivered after December 1, 2007, Attachment
No. 2 to Amendment No. 2, Payment Terms Applicable to Purchase Order For New
Products is amended as set forth in the revised Attachment No. 2, attached
hereto.

 

2.               Section 20.1, Termination For Cause due to Breach by Buyer is
hereby fully replaced with the following:

 

“20.1. Termination For Cause Due to Breach By Buyer.  Buyer’s cancellation,
refusal of delivery, failure to make timely payments of any portion of the
Purchase Order for New Products, including failure to make the partial payment
and other payment requirements set forth in Revised Attachment 2 to Amendment
No. 2 attached hereto, or failure to timely pay costs associated with Component
Obsolescence — New Products as set forth in new Section 31 below, shall
constitute a material default under this Agreement.  In such event, Qualcomm
shall deliver written notice of its intent to terminate. If such material
default is not cured within thirty (30) calendar days after the date of notice,
Qualcomm shall have the right to (a) terminate this Agreement, (b) cancel any
undelivered portions of the Purchase Order For New Products, subject to
termination fees set forth in Section 20.2. and (c), in the event both parties
have executed an Amendment to the current Master Ordering Agreement
No. 04-QC/NOG-MOA-001

 

--------------------------------------------------------------------------------


 

dated April 13, 2004 which extends the term of the Hotline/Help Desk Support for
the Globalstar Program beyond April 14, 2008, QUALCOMM may immediately terminate
the Master Ordering Agreement, including all Task Orders for Hotline/Help Desk
Support, upon written notice to Buyer.

 

3. Section 30, Term Extension, is hereby modified as follows:

 

“30.        Term Extension.  The Term of the Agreement is extended to
September 30, 2010, unless earlier terminated as provided for in the Agreement.”

 

4. Section 31,  Component Obsolescence — New Products is hereby added as
follows:

 

“31.  Component Obsolescence — New Products.  Both parties agree that the
delivery changes made in the Revised Delivery Schedule for New Products attached
to this Amendment may result in end-of-life or obsolete component issues.  If
Qualcomm is notified by vendor(s) that any component of a New Product is
end-of-life or obsolete, and as a result Qualcomm is required to do a
last-time-buy or re-engineer any part of the affected New Product in order to
meet a  delivery that was revised as a result of the Revised Delivery Schedule,
Buyer shall, each time this may occur, be responsible for all costs associated
with such last-time-buy or re-engineering efforts that are in excess of [*] per
New Product.  Qualcomm shall, at its earliest convenience, notify Buyer of such
amount, and Buyer shall, within seven (7) calendar days of notice, provide
written notice to Qualcomm of acceptance or rejection of such charges.  Upon
receiving written acceptance of the costs, Qualcomm will invoice Buyer to be
paid by Buyer NET30 days of date of invoice. Buyer’s rejection of the costs or
lack of timely response shall constitute a material default under this
Agreement, and in addition to the termination rights set forth in the Agreement,
shall be subject to Section 20.

 

Qualcomm is not aware of end-of-life or obsolescence issues with respect to New
Products as of the Amendment Effective Date.”

 

EFFECTIVENESS. Except as modified by this Amendment No. 5 as of the date set
forth above, the Agreement shall remain in full force and effect.  No
modification, amendment or other change may be made to this Amendment or any
part thereof unless reduced to writing and executed by authorized
representatives of both parties.

 

IN WITNESS THEREOF, the parties have executed this Amendment No. 5 as of the
date set forth above.

 

QUALCOMM Incorporated

 

Globalstar, Inc.

 

 

 

By:

/s/ Scott Becker

 

By:

/s/ William F. Adler

 

 

 

 

 

Name:

Scott Becker

 

Name:

William F. Adler

 

 

 

 

 

Title:

Sr. VP QES

 

Title:

VP Legal & Regulatory Affairs

 

 

 

 

 

 

Globalstar Canada Satellite Company

 

 

 

 

 

By:

/s/ Steven Bell

 

 

 

 

 

 

Name:

Steven Bell

 

 

 

 

 

 

Title:

SVP & GM

 

 

 

--------------------------------------------------------------------------------


 

Revised Attachment No. 1 to Amendment No. 2

To the QUALCOMM Globalstar Satellite Products Supply Agreement

Agreement No. 04-QC/NOG-PRODSUP-001

Revised Pricing For New Products Delivered after December 1, 2007

 

Product Pricing for New Products Delivered after December 1, 2007

 

Product

 

Unit Price (for New Products
delivered after December 1, 2007)

GSP-1700 Phone

 

[*]

GIK -1700 Car Kit

 

[*]

GSP-1720 SDVM

 

[*]

Wall Charger

 

[*]

Travel Charger

 

[*]

Cigarette Light Adapter

 

[*]

 

--------------------------------------------------------------------------------

*Pricing for the GSP-1700 Phone is for delivery quantities of less than 5,000
units per calendar month.  If Buyer orders and takes delivery of more than 5,000
GSP-1700 Phones per month, the Unit Price for such order will remain at [*] per
unit.

 

**Pricing for the GIK Car Kit is for delivery quantities of less than 1,714
units per calendar month.  If Buyer orders and takes delivery of more than 1,714
units per month, the Unit Price for such order will remain at [*] per unit.

 

*** Pricing for the GSP-1720 SDVM is for delivery quantities of less than 667
units per calendar month if Buyer orders and takes delivery of more than 667
units per month, the Unit Price for such order will remain at [*].

 

Total quantities for New Product remains as set forth in Attachment 1 to
Amendment No. 2, Pricing and Quantities For Purchase Order For New Product.

 

--------------------------------------------------------------------------------


 

Revised Attachment No. 1(a) to Amendment No. 2

To the QUALCOMM Globalstar Satellite Products Supply Agreement

Agreement No. 04-QC/NOG-PRODSUP-001

Revised Delivery Schedule for New Products

 

(Attached)

 

[*]

 

--------------------------------------------------------------------------------


 

Revised Attachment No. 2 to Amendment No. 2

To the QUALCOMM Globalstar Satellite Products Supply Agreement

Agreement No. 04-QC/NOG-PRODSUP-001

Revised Payment Terms Applicable to Purchase Order For New Products

 

Upon execution of this Amendment No. 5, Buyer shall make a partial payment of
the total outstanding amount owed to Qualcomm under this Agreement and any other
agreement between the parties in the amount of $1,000,000. The remaining amounts
owed to Qualcomm, including any amounts owed under separate agreements, shall be
paid in full as required and in no event later than December 28th, 2007.

 

Subject to payment requirements set forth above, for all New Product deliveries
made after December 1, 2007, [*] of Purchase Order For New Products  invoiced
upon delivery of each unit; payment by Buyer NET 30 days from date of QUALCOMM’s
invoice.

 

The balance of the total product price [*] for New Products delivered after
December 1, 2007 shall be amortized over the final six (6) months of GSP-1700
phone deliveries as a credit to the invoiced amounts.

 

For New Product deliveries made on and subsequent to the October 29, 2009
delivery, if (i) Buyer continues to take delivery of the Revised Delivery
Schedule amounts for all New Products as set forth in Attachment No. 1(A) to
Amendment No. 2 — Revised Delivery Schedule for New Products and (ii) Buyer is
current with all amounts due Qualcomm, the payment terms set forth in the
original Attachment 2 to Amendment No. 2 shall apply. Any remaining pre-paid
balance under this Agreement shall be amortized over the final six (6) months of
GSP-1700 Phone delivers as a credit to invoiced amounts.

 

--------------------------------------------------------------------------------
